Citation Nr: 1226009	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-33 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 2003 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In his November 2008 substantive appeal, the Veteran requested that he be afforded a hearing at the RO before a member of the Board.  However, in an August 2009 statement, the Veteran indicated that he no longer wished to have a hearing and that he wanted his case forwarded to the Board for a decision.  Therefore, the Board finds that the Veteran's request for a hearing has been withdrawn. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a June 2012 statement, the Veteran's representative indicated that a claim of entitlement to an increased disability rating for bilateral hearing loss disability had been raised by the record.  However, the Board notes that even though the Veteran filed his notice of disagreement with the disability rating assigned in the initial grant of service connection for bilateral hearing loss disability, the issue of an increased disability rating for bilateral hearing loss disability from the effective date of service connection is currently before the Board.  Therefore, the Board has not referred the issue to the Agency of Original Jurisdiction (AOJ) for adjudication.    







FINDINGS OF FACT

1.  The Veteran's bilateral tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code 6260.

2.  The Veteran's hearing impairment is no worse than Level III in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  The law precludes assignment of a disability rating greater than 10 percent for service-connected bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2011).

2.  The criteria for a compensable disability rating for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in September 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Code 6260, note 2 (2011).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Evaluation of Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and the pre-1999 and pre-2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The Federal Circuit, however, recently reversed the Court's holding in, concluding that the Court erred in not deferring to the VA's interpretation of Diagnostic Code 6260, which is that a Veteran is entitled only to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the Court may not review the schedule of ratings for disabilities . . . or any action of the Secretary in adopting or revising the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's discretion over the rating schedule is "insulated from judicial review," with one recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that regardless of the version of Diagnostic Code 6260 employed, the maximum schedular rating available for tinnitus is 10 percent.  The arguments of the Veteran and his representative are inapposite to the Federal Circuit's holding.  As there is no legal basis upon which to award a higher schedular rating for tinnitus, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board emphasizes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus, whether unilateral or bilateral.

Evaluation of Bilateral Hearing Loss Disability 

In December 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he experienced difficulty hearing out of both ears.  The Veteran's audiometric testing results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Average
Right
50
30
45
50
44
Left
40
55
55
55
51

Speech recognition ability was measured at 88 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral mixed hearing loss.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

In November 2008, the Veteran was afforded an audiological evaluation at the VA Medical Center.  The Veteran's audiometric testing results were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Average
Right
55
40
45
65
51.25
Left
25
25
25
55
32.5

Speech recognition ability was measured at 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed mild to moderately severe conductive hearing loss with normal speech recognition in the right ear and mild to moderate probably conductive hearing loss with normal speech recognition in the left ear.  Again, as the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

In September 2009, the Veteran was afforded another VA audiological evaluation.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
65
55
55
70
61
Left
30
40
35
50
39

Speech recognition ability was measured at 88 percent in the right ear and 100 percent in the left ear.  The examiner confirmed the diagnosis of bilateral hearing loss disability.  The examiner reported that the effect of the Veteran's bilateral hearing loss disability on his usual occupation was that it affected his ability to communicate on the job.  The examiner reported that the Veteran's bilateral hearing loss disability affected his daily activities in that he had communication difficulty in nearly all listening situations.  The examiner further reported that these were quality of life issues.  

The Board notes that as the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to the rating criteria results in a numeric designation of Level III in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the September 2009 VA examination report has a section titled "Remarks" in which the examiner clearly stated the effects the Veteran's bilateral hearing loss disability had on both his occupational and daily activities.  Therefore, the Board finds that the VA examination report is in substantial compliance with the guidelines of Martinak.

In sum, the Veteran's right ear hearing loss disability is not shown to be worse than Level III and his left ear hearing loss disability is not shown to be been worse than Level I.  These results fall squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication from the record that the Veteran seeks regular treatment for either his bilateral hearing loss disability or tinnitus.  Additionally, while the Veteran's bilateral hearing loss disability has been reported to cause him some difficulties with communication in occupational settings, there is no indication from the record that either the Veteran's bilateral hearing loss disability or his tinnitus make him unable to work.  Also, while the Veteran was noted to have communication difficulties in nearly all listening situations, the VA Medical Center treatment notes of record show that the Veteran has hearing aids to compensate for the hearing loss he experiences.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.




ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


